Exhibit 10.4

 

 

LOGO [g42514image001.jpg]

 

Eugene R. McGrath

Chairman of the Board

 

 

July 27, 2005

 

Mr. Stephen B. Bram

9 Irene Court

Edison, NJ 08820

 

Dear Mr. Bram:

 

As Group President, Energy and Communications, you became an employee of
Consolidated Edison Solutions (“CES”) effective January 1, 2003. This will
confirm that while you are employed by CES, you will continue to accrue pension
credit under the Consolidated Edison Retirement Plan (the “Retirement Plan”) and
the Consolidated Edison Company of New York, Inc. Supplemental Retirement Income
Plan (the “SRIP”). Your years of service and compensation earned as an employee
of CES will be included in determining your pension benefits. When you decide to
retire, your pension will be calculated under the formulas and benefit
provisions applicable to Officers of Consolidated Edison Company of New York,
Inc. Your pension will be paid under the Retirement Plan and the SRIP.

 

Sincerely,

 

 

/s/ Eugene R. McGrath